Citation Nr: 0632866	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-09 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

REMAND

The veteran served on active duty from October 1981 to 
October 1985, and from January 1991 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran contends that he injured his back during active 
duty, and that his present back disability is the result of 
such injury.  At the March 2004 RO hearing, he reported that, 
while stationed at Ramstein A.F.B., he experienced low back 
pain after moving a full-size refrigerator down "a couple of 
flights" of stairs.  At the August 2006 Board hearing, he 
said that this incident occurred while moving the 
refrigerator down 10 flights of stairs.  While the service 
medical records do not document this incident, a November 
1983 service medical record reflects report of low back pain 
for two weeks, which had started after basketball practice.  
A clinician noted that X-rays showed slight narrowing of L5-
S1, deemed not significant.  In December 1983, the assessment 
was low back pain with radicular radiation occasionally by 
history; WNL (within normal limits) exam; and back strain.  
The veteran did not undergo a separation medical examination 
in October 1985.  

A January 1989 quadrennial report of medical history reflects 
the veteran's report that he has, or has had, recurrent back 
pain.  Recurrent back pain was reported since 1986, secondary 
to sports, treated with heat, with full recovery.  The 
January 1989 quadrennial medical examination report reflects 
normal clinical evaluation for the spine and musculoskeletal 
disability.  Normal findings also were noted in an April 1993 
medical examination report.  In March 1994, three years after 
the conclusion of the second period of active duty, the 
veteran reported in a dental patient medical history that his 
back problems had resolved.  However, at the Board hearing, 
he testified that he visited a chiropractor (Dr. Overstreet) 
within one year after conclusion of service (first active 
duty period) in 1985, but that Dr. Overstreet's records are 
no longer available.  


The veteran contends that he has had chronic low back pain 
since service.  Private post-service clinical evidence 
reflects treatment for recurrent low back pain beginning in 
the mid-1990s, and a significant portion of post-service 
medical records concerning low back pain are dated within the 
last several years.  

The veteran underwent a VA-ordered compensation and pension 
(C&P) orthopedic examination in April 2004.  The examiner 
diagnosed lumbosacral strain based on reported history of 
muscle spasms and back pain, apparently based primarily on 
normal April 2004 lumbosacral spine radiology results.  He 
concluded that, without abnormality shown on current X-ray, 
there is no clinical basis to find progression of disc 
disease.  The examiner did not state whether the claims file 
was reviewed.  

Contrary to the April 2004 C&P examination report, private 
clinical records, dated within a few years before and after 
the April 2004 C&P examination, and which include magnetic 
resonance imaging and radiology findings, reveal that 
disc/spinal abnormality is manifested.  They reflect 
diagnoses including degenerative disc disease, disc bulging, 
disc dessication, and disc narrowing.  One clinician from 
Kaiser Permanente (see handwritten record dated in March 
2004; the clinician is not identified) said that low back 
pain "may or may not be related" to the 1983 incident, 
apparently based on the veteran's report of military history.  
More recently, Dr. Okoro said (in August 2006), that "it is 
possible" that the veteran's current low back pain may be 
related to the 1983 injury.  

Under the circumstances, the Board concludes that the most 
appropriate course of action is to remand this appeal for 
another C&P examination to obtain most current diagnostic 
findings and a definite etiology opinion.   

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC for the 
following action.  The veteran will be notified if further 
action is needed from him.

1.  Advise the veteran that he should 
submit any additional, or more 
contemporaneous, private clinical evidence 
that came into existence since August 18, 
2006, when he submitted directly to the 
Board private clinical records (with 
waiver of right to initial RO review).  If 
such evidence exists, but he desires VA 
assistance in obtaining it, then he should 
inform VA.  If the veteran does so, then 
assist him in obtaining any such 
additional evidence consistent with 
controlling law and regulations.  

2.  Also, ask the veteran whether he has 
been treated at any time at a VA clinical 
facility.  If so, ensure that VA clinical 
records are associated with the claims 
file.

3.  After completing the above, arrange 
for the veteran to undergo another VA C&P 
examination by a medical doctor, 
preferably by an orthopedist.  Ensure that 
the veteran's entire claims file, 
including the service medical records and 
a complete copy of this remand order, is 
made available to the examiner.  

The examiner is asked to conduct an 
examination of the veteran, perform 
necessary diagnostic testing, and review 
the veteran's medical history as 
documented in the claims file, and then 
render a diagnosis or diagnoses as to 
what, if any, low back disability is 
currently manifested.  For each diagnosis, 
the examiner should opine whether it is at 
least as likely as not (by a probability 
of 50 percent), more likely than not (by a 
probability higher than 50 percent), or 
less likely than not (by a probability 
lower than 50 percent) that it is 
etiologically related to active service, 
and, more particularly, history of 
November 1983 back injury in service.  The 
examiner should explicitly state that the 
veteran's claims file was reviewed.  The 
examiner also is asked to explicitly 
address the significance of clinical 
notation in a November 1983 service 
medical record that there is "sl[ight] 
narrowing L5-S1 (not signif[icant])" on 
X-ray in terms of addressing etiology of 
any diagnosis to be given.  

The examiner is asked to support any 
etiology opinion with a thorough 
explanation of the rationale therefor.  If 
any opinion cannot be given without 
resorting to conjecture or speculation, 
then the examiner should state so and 
explain why.  

4.  Thereafter, readjudicate the claim 
based on a review of the entire record, 
including evidence and information added 
to the record after the issuance of the 
June 2004 Supplemental Statement of the 
Case (SSOC).  If the benefit sought 
remains denied, then issue an updated SSOC 
and provide the veteran and his 
representative an opportunity to respond.  
Then, if in order, return the appeal to 
the Board.  
     
The veteran is hereby notified that the failure to appear for 
a VA C&P examination, if scheduled, could result in a denial 
of his claim unless good cause is demonstrated.  38 C.F.R. 
§ 3.655 (2006).  He has the right to submit additional 
evidence and argument on the matter(s) remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the U.S. Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


